Citation Nr: 1448429	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to March 17, 2011, for the grant of service connection for an old crush injury to the right index fingertip.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2012, the Veteran presented sworn testimony during a Travel Board hearing in Lincoln, Nebraska, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

In August 2013, the Veteran submitted a statement indicating that he wished to pursue the issue of an earlier effective date for the grant of service connection for his right index finger.  Thus, the issue of entitlement to an effective date prior to March 17, 2011, for the grant of service connection for an old crush injury to the right index fingertip has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for an earlier effective date for the grant of service connection for an old crush injury to the right index fingertip.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to an earlier effective date for the grant of service connection for an old crush injury to the right index fingertip by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  

The Veteran perfected his appeal of a June 2011 rating decision that assigned an effective date of March 17, 2011 for the grant of service connection for an old crush injury to the right index fingertip.  At his November 2012 Board hearing, the Veteran indicated on the record that he wished to withdraw his appeal for this claim.  His withdrawal was effective immediate upon receipt at the Board hearing.  38 C.F.R. § 20.204(b)(3) (2014).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal for an effective date prior to March 17, 2011 for the grant of service connection for an old crush injury to the right index fingertip is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


